Exhibit 10.68
EMPLOYEE NONQUALIFIED STOCK OPTION AWARD AGREEMENT1
The Shaw Group Inc.
2008 Omnibus Incentive Plan
This Nonqualified Stock Option Award Agreement (“Agreement”) dated as of [Insert
Grant Date]2 (the “Grant Date”) is entered into between The Shaw Group Inc. (the
“Company”) and [Insert Recipient’s Name] (the “Recipient”) pursuant to the The
Shaw Group Inc. 2008 Omnibus Incentive Plan (as the same may hereafter be
amended, supplemented or otherwise modified, the “Plan”).
THE PARTIES HERETO AGREE AS FOLLOWS:
1. Incorporation of Plan Provisions. The Option evidenced hereby is made under
and pursuant to the Plan, a copy of which is available from the Company’s
Secretary and incorporated herein by reference, and the Option is subject to all
of the provisions thereof. Capitalized terms used herein without definition
shall have the same meanings given such terms in the Plan. The Recipient
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.
2. Grant of Option. In consideration of the services performed and to be
performed by the Recipient, the Company hereby grants to the Recipient an option
(the “Option”) under the Plan to purchase a total of [Insert # Options] shares
of the Company’s no par value common stock (the “Shares”), subject to the
following terms and conditions:
(a) The Option is a nonqualified stock option or NQSO (as defined in the Plan)
that is not intended to be governed by Section 422 of the Internal Revenue Code,
as amended (the “Code”).
(b) The Exercise Price of the Option is [Insert $ Price]3 per Share.
3. Exercise of Option.
(a) Subject to earlier expiration and forfeiture of the Option as set forth
below and in the Plan, the Option shall vest and become exercisable as set forth
in the following schedule and may be exercised at any time and from time to time
thereafter.

          On or after each of the following dates   Number of Shares that may be
  (each a “Vesting Date”)   Purchased  
[Insert 1st Vesting Date]
  [# of shares]  
[Insert 2nd Vesting Date]
  [# of shares]  
[Insert 3rd Vesting Date]
  [# of shares]  
[Insert 4th Vesting Date]
  [# of shares]

 

      1  
This form is for all employees other than Section 16 Officers.
  2  
The date on which the Option evidenced hereby was granted.
  3  
The Fair Market Value per share on the Grant Date.

 

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary in this Agreement or in the Plan,
the vesting period for the Option under this Agreement shall immediately
accelerate upon Recipient’s death or Disability, and in the event of death of
the Recipient the Option shall be immediately exercisable in full by the
Recipient’s legal representative(s).
(c) Except as otherwise set forth herein, the unvested portion of the Option
shall be entirely forfeited by the Recipient in the event that prior to vesting
the Recipient breaches any terms or conditions of the Plan, the Recipient
resigns from the Company, the Recipient’s employment with the Company is
terminated for reasons other than death or Disability of the Recipient, or any
condition(s) imposed upon vesting are not met.
(d) Notwithstanding any other provision of this Agreement or the Plan, the
Option may not be exercised unless, at the date of exercise, (i) a registration
statement under the Securities Act of 1933, as amended, relating to the Shares
covered by the Option shall be in effect or (ii) an exemption from registration
is applicable to the Shares in the opinion of counsel for the Company.
4. Termination of Option. Except as otherwise provided herein, the Option shall
terminate upon the earlier to occur of:
(a) the expiration of 10 years from the Grant Date; and
(b) three months after termination of employment of the Recipient, unless
employment is terminated (i) as a result of death or Disability of the
Recipient, in which case the right of the Recipient or his or her representative
to purchase Shares hereunder shall expire as of the first anniversary following
such termination, or (ii) for reasons other than death or Disability, in which
case the Option shall immediately terminate and no longer be exercisable.
In no case shall the Option continue to vest during the limited period of
exercisability following the Recipient’s termination of employment provided for
in (b)(i) above. During such period, the Option may only be exercised with
respect to the number of Shares for which it was exercisable at the time of such
termination of employment.
5. Rights Prior to Exercise of Option. The Recipient shall have no rights as a
stockholder with respect to the Shares subject to the Option until the exercise
of his or her rights hereunder and the issuance and delivery to Recipient of a
certificate or certificates evidencing such Shares.
6. Miscellaneous.
(a) No Representations or Warranties. Neither the Company nor the Committee nor
any of their representatives or agents has made any representations or
warranties to the Recipient with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Recipient is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.
(b) Employment. Nothing in this Agreement nor in the Plan nor in the granting of
the Option shall confer on the Recipient any right to or guarantee of continued
employment with the Company or any of its Affiliates or in any way limit the
right of the Company or any of its Affiliates to terminate the employment of the
Recipient at any time.

 

- 2 -



--------------------------------------------------------------------------------



 



(c) Investment. The Recipient hereby agrees and represents that the Option and
any purchase of the Shares under the Option is for the Recipient’s own account
for investment purposes only and not with a view of resale or distribution
unless such Shares acquired pursuant to the Option are registered under the
Securities Act of 1933, as amended.
(d) Stock Issuance. The exercise by the Recipient of the Option granted herein
will not become final nor will Shares be issued pursuant thereto unless such
exercise fully complies with the requirements of the Plan and all applicable
Federal, state and local laws.
(e) Necessary Acts. The Recipient and the Company hereby agree to perform any
further acts and to execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.
(f) No Transfer. The Option may not be assigned, encumbered or transferred,
except by will or the laws of descent and distribution in the event of death of
the Recipient or pursuant to a qualified domestic relations order pursuant to
the Code or the Employee Retirement Security Act of 1974, as amended.
(g) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.
(h) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Recipient shall not operate or be construed as a waiver of any
subsequent breach by the Recipient.
(i) Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Recipient and any
heir, legatee, legal representative or other permitted assignee of the
Recipient. This Agreement shall be interpreted under, governed by and construed
in accordance with the laws of the State of Louisiana.
(j) Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement are final and binding.
(k) Amendment. This Agreement may be amended by written agreement of the
Recipient and the Company, without the consent of any other person.

 

- 3 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.

     
 
  COMPANY:
 
   
 
  THE SHAW GROUP INC.
 
   
 
  /s/ Dirk J. Wild
 
   
 
  Dirk J. Wild
 
  Senior Vice President and
 
  Chief Human Resources Officer
 
   
 
  RECIPIENT:
 
   
 
   
 
  [Insert Recipient’s Name]

 

- 4 -